 In the Matter of O. D. JENNINGS & COMPANYandUNITED STEEL-WORKERS OF AMERICA, CIOCase No. 13-R-3561.-Decided June 10, 1946MessrsDavid R. ClarkandMichael Gasick,both of Chicago, Ill.,for the Company.Messrs L. J. Houserand A. J.Graczyk,bothof Chicago,Ill.,forthe CIO.Mr. Joseph Schnierer,of Chicago,Ill.,for the Independent.Mr Sydney S. Asher,Jr,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amendedpetitionduly filed byUnited Steelworkers ofAmerica, CIO, herein called the CIO, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof O. D. Jennings & Company, Chicago,Illinois, hereincalled the Com-pany, the National Labor Relations Board providedfor an appro-priatehearing upon due notice before Gustaf B. Erickson, Trial Exam-iner.The hearing was held at Chicago,Illinios, onMay 9, 1946. TheCompany, the CIO, and Coin Machine Operators Union, herein calledthe Independent, appeared and participated. All partieswere afforded fullopportunity to be heard,to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the hearing, the Companymoved thedismissalof thepetition on the ground that the Board hasno jurisdiction herein.For reasons stated in Section III,infra,the motionisdenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. All parties were affordedopportunityto file briefs with the Board.Upon the entirerecord inthe case, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYO. D. Jennings& Company, anIllinois corporation,isengaged inthe manufacture of coin vending and slot machines at its plant in Chicago,68 N L R. B., No. 74516 O. D. JENNINGS&COMPANY517Illinios.During the12-month period preceding the hearingthe Companypurchased raw materials valued at over $100,000, approximately 10 per-cent of which was shipped to it from points outside the State of Illinois.During thesameperiod it sold productsvalued in excess of$500,000,of which approximately 80 percent was sold outside the State of Illinois.The Company does not deny, and we find, that it is engaged in com-mercewithin the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization, affiliated withtheCongress of Industrial Organizations, admitting to membershipemployees of the Company.Coin Machine Operators Unionisanunaffiliated labor organization,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONFollowing an election directed by the Board, the Independent wascertified onMay18, 19401 as the exclusivebargaining agent of theCompany's production and maintenance employees,with certain excep-tions. Sometime after this certification, the Company and the Independententered into contractual relations,and have maintained them up to thepresent time.The most recent contract was signed on April 11,1946.2On April 1, 1946, before the contract was executed, the CIO wrotea letter to the Company in which it stated that it represented"the em-ployees" of the Company,and requested a meeting with company repre-sentatives.To this letter the Companydid not reply.Neither the Com-pany nor the Independent contends that the contract is a bar to thepresent proceeding.The Company contends that the Board has no jurisdiction in this casebecause no evidence was presented at the hearing to show that the peti-tioner represents a substantial number of employees in the unit whichitalleges to be appropriate.In this connection the Company particularlyobjects to the recent discontinuance of our former practice of intro-ducing in evidence at the hearing in a representation proceeding, ourRegional agent's report on theprima facieshowing of interest made bythe petitioner and any other labor organizations claiming to representemployees involved in the proceeding.3It asserts that the non-disclosure'Matter of O. DJennings& Co.,23 N L R B 946.2The old contractwas to expire May 15, 1946.'This change of practice does not affect our routine requirement that a labororganizationseeking aBoard investigation and determination of representativesmust exhibit a showing ofsubstantialinterest to our Regionalagents. Our decision to discontinue the introduction of ouragents' reports thereon into evidence at the hearingsimplements our view thattheprimafacieshowinghas a purely administrative function; it eliminates a feature of our procedurewhich appears to have caused confusion. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the report at the hearing in this case is an instance of "star chamber"procedure. These contentions have no merit. We have repeatedly pointedout that such reports are administrative expedients only, adopted toenable the Board to determinefor itselfwhether or not further proceed-ings are warranted, and to avoid needless dissipation of the Govern-ment's time, effort, and funds. As such, we have frequently explained,the reports are not subject to direct or'collateral attack at hearings .4 TheBoard's authority to conduct an investigation, under Section 9 (c) of theAct is in no manner dependent upon the petitioner's showing ofprimafacierepresentative interest, nor can anything contained in our agent'sreports on this subject affect any rights of the parties. It is the election,not the report, which decides the substantive issue whether or not thepetitioner or another labor organization, if any, actually represents amajority of the employees involved in a representation case. Accordingly,we have denied the Company's motion to dismiss the petition.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe CIO's amended petition seeks a unit composed of all productionand maintenance employees of the Company, excluding office and clericalemployees, foremen, and supervisors. This is substantially the same unitfor which the Independent has been bargaining with the Company. TheIndependent agrees that this is the appropriate bargaining unit, and theCompany takes no position with respect to the unit.At the hearing it was stated that the window washer and the truckdriver are members of American Federation of Labor unions, organiza-tions not represented in this proceeding. These two employees have notbeen considered by the contracting parties as part of the bargaining unit,and both the CIO and the Independent seek their exclusion. In accord-ance with the desires of the parties and the past bargaining history,we shall exclude the window washer and the truck driver from the unitwhich we find to be appropriate.We find that all production and maintenance employees of O. D.Jennings & Company, but excluding office and clerical employees, windowwashers, truck drivers, foremen, and any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action,*Matter of Atlas Powder Company,ZaponDsvision,43 N. L. R. B 757 (footnote);MatterofAmos-Thompson Corporation,49N. L.R.B. 423(footnote);Matter ofBuffalo ArmsCorporation,57N. L.R. B. 1560;Matterof Bakelite Corporation,60 N. L.R.B. 318, andcases cited therein. O. D. JENNINGS & COMPANY519constitute a unit appropriate for the purposes of collective bargainingwithinthe meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall directthat the question concerning representation which hasarisen beresolved byan election by secret ballot among employees in theappropriate unit who were employed during the pay-roll period imme-diatelypreceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with O. D. Jennings & Company,Chicago, Illinois, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Thirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby United Steelworkers of America, CIO, or by Coin Machine OperatorsUnion, for the purposes of collective bargaining, or by neither.